Citation Nr: 1415659	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-17 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder, described as degenerative disc disease of L3-L4 and L4-5 with spinal stenosis, claimed as secondary to service-connected pes planus. 

2.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism with thyroidectomy.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant 

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service from August 1975 to October 1976 and from August 1978 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, May 2007, and November 2007 that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In October 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a March 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.  

In a March 2012 statement, the Veteran requested a Travel Board hearing before a Veterans Law Judge, to be held at the RO.  The Veteran was afforded such a hearing in November 2012 before the undersigned.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

During the November 2012, the Veteran asserted that his service-connected disabilities, including his hypothyroidism, have precluded him from maintaining substantially gainful employment.  A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran's TDIU claim was denied in a July 2013 rating decision; however, pursuant to Rice a claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability claimed as secondary to pes planus, an increased rating for hypothyroidism with thyroidectomy, to include TDIU.  Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Social Security Administration Records 

During the November 2012 Board hearing, the Veteran reported that he had been award disability benefits from the Social Security Administration  (SSA) for his low back and thyroid disorders.  Where VA has notice that a Veteran is receiving disability benefits from SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Hayes v. Brown, 9 Vet. App. 67 (1996). Since the Veteran's SSA records are potentially relevant, on remand, every effort should be made to obtain the Veteran's SSA records and associate them with the claims file.

Low Back Disorder 

The Veteran maintains that he injured his back while on active duty playing football.  He also asserts that his low back disorder has been aggravated by service connected pes planus, and that his treating VA podiatrist has told him that his low back condition is secondary to pes planus.  Pursuant to the Board's October 2010 remand directives, the Veteran was afforded a November 2010 VA examination.  In the examination report, the November 2010 VA examiner identified the nature of the Veteran's claimed low back disorder as well as provided medical opinions on the questions on direct and secondary service connection.  Pertinently, the VA examiner noted that "if the patient had rigid severe deformities with a lot of gait disturbances that it would be possible for pes planus to cause low back problems." However, the November 2010 VA examiner concluded that the Veteran's low back disorder was not proximately caused or aggravated by his service-connected bilateral pes planus because his pes planus was considered to be mild in nature and his feet were evaluated as very flexible and without bony deformity present on a physical exam or on x-ray.  

Notably, during the pendency of this appeal, the Veteran's service-connected bilateral pes planus worsened, and as a result, his bilateral pes planus disability rating was increased from 10 percent to 30 percent disabling, which is warranted for severe symptoms.  See July 2013 rating decision.  Given that the Veteran's bilateral pes planus disability is now characterized as "severe", another VA medical opinion is needed to address whether the Veteran's low back disorder is aggravated by his service-connected bilateral pes planus.  

Initial Adjudication of Evidence

Since the Veteran's claims were last adjudicated by the Agency of Original (AOJ) in a March 2012 supplemental statement of the case (SSOC), additional VA treatment records dated through July 2013 as well as the reports of a May 2013 VA psychiatric examination and a June 2013 VA general medical examination have been associated with the claims folder.  No waiver of initial consideration of this additional evidence has been provided.  Notably, the Veteran severity of the hypothyroidism disability was evaluated during the June 2013 VA examination report.  

The Veteran has a right to have the additional evidence considered by the AOJ in the first instance.  See 38 C.F.R. § 20.1304 (2013); Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  A review of the record, including Virtual VA paperless claims processing system, does not reflect that the Veteran has been provided with an SSOC on these matters while the appeal was pending. In addition, the Veteran has not waived review by the AOJ.  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for AOJ adjudication in the first instance, the Board must return these matters to thecae, for its initial consideration of the evidence.  Thereafter, he must be provided with an SSOC.

TDIU 

The Board finds that the Veteran's claim for TDIU is impacted by the increased evaluation claim, therefore, is inextricably intertwined with the claim for increased evaluations for hypothyroid disability.  The TDIU claim cannot be reviewed while the pending claims for increased rating remains unresolved.  As these issues are "inextricably intertwined," the TDIU claim needs to be remanded pending adjudication of the Veteran's increased evaluation claim.

Accordingly, the case is REMANDED for the following action:

1.  Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.  

2. Request from Social Security Administration (SSA) copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA must so indicate. If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA. All records/responses received should be associated with the claims file.

3. The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the service connection claimed for a low back disorder, to include claimed as secondary to service-connected pes planus. The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file and/or medical records was undertaken.  A discussion of the Veteran's lay history and symptomatology as well as the documented pertinent medical history shall also be included.  All appropriate tests or studies shall be accomplished, and all clinical findings shall be reported in detail.  

In the examination report, the examiner should address the question of whether it is at least as likely as not that any currently manifested low back disorder is causally related to or is aggravated by any service connected disorder, specifically service-connected pes planus.  In doing so, the VA examiner should consider the Veteran's reported history of altered gait, as well as the medical evidence from the October 2010 VA examination report. 

If a service-connected disability aggravates (i.e., permanently worsens) the low back disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 
A clear rationale for all opinions, including a complete discussion of the facts and medical principles involved shall be provided. 

4. Then readjudicate the Veteran's increased rating claim for a thyroid disorder, to include TDIU, and his service connection claim for a low back disorder, with application of all appropriate laws and regulations and consideration of the additional information since the March 2012 SSOC.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


